DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takashima EP 1976004. Takashima teaches composite member (Claim 1) formed of plurality of diamond grains (Claim 1) and a metal phase (Cu; paragraph 70) and a coating layer made of metal on the surface that covers surface of metal phase and diamond protuberances (paragraphs 34 and 37; Claim 1). Takashima teaches coating the surface to form smooth surface (paragraph 38) with Ra in claimed range (paragraph 46), rendering obvious claimed Ra feature. Takashima teaches protuberances can be 10 to 40 microns (paragraph 28) high and coating layer can be 1 to 30 microns (paragraph 45) thick such that smooth surface is formed. It would have been obvious to one of ordinary skill in the art at the time of the invention to prepare surface with ca. 10 micron high protuberance and coating layer thickness at mid to upper range of thicknesses. In doing so, claimed ratio would be expected to be obtained. For example, if protuberance is 10 microns and coating is 25 microns, then grain coating portion thickness would be 25-10=15 microns and metal coating portion would be 25 microns with ratio being 15/25, which is 0.6, less than 0.8. Likewise, upon lapping, which Takashima teaches, the ratio would still be in claimed range unless lapping proceeds to the extent of removing most of metal coating portion, which Takashima teaches avoiding since such removal impacts connecting performance (paragraphs 43 and 66). Regarding Claim 2, Takashima teaches Ag, rendering its use obvious (Claim 2).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takashima EP 1976004 in view of Fukui USPA 2016/0336253. Takashima is relied upon as set forth above in the section 103 rejection over Takashima. Takashima teaches using Ni adhesive layer (paragraph 54) as part of coating layer and teaches it can be chemically applied (electroless) (paragraph 51). Fukui teaches that Ni layer may be applied as Ni-P electroless layer (paragraph 82). It would have been obvious to one of ordinary skill in the art at the time of the invention to prepare Ni layer of Takashima from suggested methods, which Fukui teaches includes Ni-P electroless alloy, which would result in metal that forms the coating layer be Ni-P alloy. Furthermore, alternatively, Fukui teaches that brazing system can be different from that of Takashima (paragraphs 80-84). It would have been obvious to one of ordinary skill in the art at the time of the invention to prepare brazing system of Fukui in place of that of Takashima as an effective alternative since Fukui teaches that is may be a desirable alternative. Fukui’s alternative includes suggested Ni-P alloy layer, meeting requirement of Claim 3.
Response to Amendment
In view of applicant’s amendments and arguments, applicant traverses the section 112, paragraph (b) rejection of the Office Action mailed on 25 March 2022. Rejection is withdrawn.
In view of applicant’s amendments and arguments, applicant traverses the section 103 rejection over Takashima and the section 103 rejection over Takashima in view of Fukui of the Office Action mailed on 25 March 2022. Applicant argues that Takashima’s coating layer, as identified in the rejection, is “just a solder layer” and thus the Ra value of this layer in Takashima does not refer to the Ra of the substrate body of Takashima. Whether applicant’s characterizations are correct or not, it is unclear how, were they to be correct, they could lead to a persuasive traversal of the rejection. The claim refers to the Ra value of the coating layer, not to the Ra value of the substrate or claimed member. Once the solder layer in Takashima is identified with the claimed coating layer and once it is noted that this solder layer may have a Ra value being claimed for the claimed coating layer, the claimed coating layer having a claimed Ra value is obtained. It is unclear why a solder layer does not constitute a coating layer, if this is the argument. Furthermore, regarding any distinction between solder layer and coating layer, Takashima/Fukui as applied to Claim 3 also suggests using adhesive/nickel layers which also may be part of solder layer and such adhesive/nickel layers part presumably would also constitute coating layers too. Rejections are maintained.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-1539. The examiner can normally be reached Mon. through Fri. from 9:00 a.m. ET to 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E. LA VILLA/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        
25 July 2022